Case 3:14-cr-00175-WHA Document 956-2 Filed 12/31/18 Page 1 of 3




            EXHIBIT B
         Case 3:14-cr-00175-WHA Document 956-2 Filed 12/31/18 Page 2 of 3




                                               Glossary 1
1.       Conductor – The power line or other equipment that carries electricity through an
         electric power system.
2.       Electrical Fault – An abnormal electric current on an electric power system. Faults may
         occur, for example, when energized lines make contact with other conductors or the
         ground.
3.       Transmission Line – A power line that transfers electricity in bulk at high voltages.
4.       Distribution Circuit/Line – A power line that carries electricity at lower voltages than
         transmission lines and serves customers.
5.       Substation – A facility that includes equipment to transform voltage from high to low or
         vice versa. In many cases, electricity is transferred from transmission lines onto
         distribution lines at a substation.
            a. When discussing the flow of electricity on a distribution circuit, the “source side”
               or “upstream” direction is the direction towards the substation. In most cases, the
               electricity originates from the direction of the substation.
            b. The “load side” or “downstream” direction is the direction away from the
               substation, and, in most cases, is the direction towards which electricity flows.
6.       Distribution Line Device – An electrical device on a distribution circuit. The nearest
         device upstream of a certain point on a distribution circuit may be referred to as the
         “source side device.” Similarly, the nearest device downstream of a certain point on a
         distribution circuit may be referred to as the “load side device.” A number of types of
         distribution devices are described below.
            a. Line Recloser – An electrical device that measures data associated with the
               distribution circuit at its position on the line. Line reclosers may be programmed
               to “open” upon detection of certain data (e.g, fault conditions), thereby de-
               energizing the downstream portions of the line, and protecting or isolating the
               upstream portions of the line. Line Reclosers may also be programmed to
               automatically re-energize the line (“close”) after a certain period of time to restore
               power in the case of a temporary fault. If fault conditions persist, a recloser will
               “lock out” in an open position until the line has been deemed safe to restore.
            b. Circuit Breaker – Similar to a line recloser, a circuit breaker is a device located
               in a substation that protects substation equipment by measuring data associated
               with the distribution circuit and opening upon detection of fault conditions.




     1
      This glossary contains simplified explanations of components that make up PG&E’s complex
electrical system and which are referenced or discussed in the factual reports submitted with this
filing.
      Case 3:14-cr-00175-WHA Document 956-2 Filed 12/31/18 Page 3 of 3




         c. Sectionalizer – An electrical device that has the functionality to automatically
            open, or disconnect, a section of circuit when it senses that it has lost power from
            its source. In some circumstances, this enables electricity to flow around the
            portion of the circuit that has been disconnected and continue to reach customers
            downstream.
         d. Fuse – A device that will automatically “open,” if the current flowing through it
            exceeds a certain threshold for a certain amount of time, thereby de-energizing the
            downstream portions of the line and protecting the upstream portions of the line.
            Fuses are installed in mechanisms known as “cutouts” placed on the line.
         e. Switch – A device that allows personnel to de-energize or re-energize a section of
            a circuit manually. These devices typically do not operate automatically, but may
            be able to be operated remotely.
7.    Primary Line and Secondary Line – PG&E’s electric distribution system is divided
      between primary line and secondary line. Primary line carries electricity at voltages greater
      than 480V. Transformers attached to primary line transform those higher voltages to lower
      voltages for delivery to customers on secondary line.
8.    Single Line Diagram – A diagram that outlines the high-level configuration of a circuit or
      line. The single line diagrams PG&E has submitted with this filing display how power flows
      from substations through protective devices, such as fuses and reclosers, to certain locations
      of interest.
9.    Smart Meter – An electric meter that tracks and stores a customer’s energy usage and
      certain electrical events, and transmits it wirelessly to the utility.
10.   Troubleman – An employee who, amongst other responsibilities, is tasked with responding
      to events on electrical circuits.
11.   Vegetation Management Reliability Program – The Vegetation Management Reliability
      Program (formerly called Enhanced Electric Vegetation Management and Public Safety &
      Reliability) is dedicated to performing tree work that exceeds regulatory requirements. The
      program targets circuit protection zones based on past vegetation outage data and/or other
      sources of risk rating, including, but not limited to, history of past vegetation maintenance
      work, feedback from local Outage Reduction Team, number of customers in protection zones,
      vegetation management ignition data and High Fire Threat District zone designations. In
      these select zones, inspectors apply a PG&E created prescription guide and exercise
      professional judgement to select individual trees to be worked to prevent branches or entire
      trees from falling into conductors. This tree work only proceeds if written authorization is
      granted by the tree owners.
12.   Fire Risk Reduction (FRR) Program – Starting in 2014, PG&E expanded its fire risk
      reduction efforts. The new effort included a more rigorous assessment for the highest fire
      risk locations in PG&E’s service territory. To identify the highest risk locations, PG&E
      worked with fire risk experts to develop a comprehensive catastrophic wildfire risk
      model. PG&E completed this work in 2015.



                                                  -2-
